Mr. H. Ligon Bundy, counsel for plaintiff Vivian Moore Wiggins has appealed the attorney's fees portion of the 2 February 1995 Order Approving Compromise Settlement Agreement filed by Deputy Commissioner Hedrick.
The fee agreement between Mr. Bundy and Ms. Moore called for a twenty (20) percent attorney's fee if the case was settled prior to hearing.  Under the terms of the Settlement Agreement, Ms. Moore received a total of $19,000.00, and (20%) of that amount is $3,800.00.  However, Mr. Bundy was awarded an attorney fee in the amount of $2,057.00.
After careful consideration, the Order Approving Compromise Settlement Agreement filed 2 February 1995 is HEREBY MODIFIED in that the amount of attorney's fees approved for H. Ligon Bundy, counsel for plaintiff Vivian Moore Wiggins, shall be $3,800.00. This amount is in accordance with the terms of the submitted fee agreement and Industrial Commission practice.
No further costs are assessed at this time.
                                  S/ _____________________ THOMAS J. BOLCH COMMISSIONER
CONCURRING:
S/ _______________________ BERNADINE S. BALLANCE COMMISSIONER
S/ _______________________ COY M. VANCE COMMISSIONER